FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingDecember2011 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ ﻿ Issued: Thursday, 1st December 2011, London, U.K. Reporting on a core earnings basis will begin with effect from Q1 2012 As previously announced, GlaxoSmithKline will be introducing core measures for both operating profit and earnings per share to report the performance of the Group with effect from Q1 2012. The primary purpose of this approach is to remove the volatility created by various items such as the impairment of intangible assets, legal charges and asset disposal gains and losses, in order to provide a clearer view of the underlying performance of GSK's core business. Transitioning to a core basis is also expected to make GSK's reporting more comparable with the majority of its peers. For comparative purposes, set out below are the unaudited detailed reconciliations between the current reporting basis and the new core basis for the full-year 2010, first nine months of 2011 (and 2010) and each of the quarters from Q1 2010 to Q3 2011. The adjustments to be made in arriving at core will be as follows: Amortisation and impairment of intangible assets (excluding computer software) and goodwill. These are non-cash items and removing them eliminates the volatility caused by individual impairments of assets in development and is intended to provide a better measure of underlying cash generation. The amortisation and impairment of computer software remain in core. Major restructuring costs. These charges will only arise from major restructuring programmes that are separately announced by the Group, and include the remainder of the current £4.5 billion programme (post Q3 2011, approximately £0.7 billion related to this programme remains to be charged), expected to be largely completed in 2012. These costs will also include restructuring programmes that follow, and relate to, material acquisitions. The only such acquisitions since 2007 are those of Reliant Pharmaceuticals and Stiefel Pharmaceuticals. Ongoing regular restructuring costs and restructuring costs following smaller acquisitions will remain in core. Legal charges. Legal charges (net of insurance recoveries) and expenses related to the settlement of product liability and anti-trust litigation and government investigations can be volatile and these will be excluded from the core measures. Intellectual property protection costs and the costs of GSK's in-house legal function will remain in core. Other operating income and disposal of associates, products and businesses. All items of other operating income, apart from royalty income, will be excluded from core earnings. These items include impairments of equity investments and fair value adjustments on financial instruments. In addition, the profits and losses on the disposals of investments in associates, products and businesses will be excluded from core. Excluding these items from core removes a significant source of potential volatility and is intended to provide a clearer view of the underlying performance of GSK's business. Acquisition accounting adjustments for material acquisitions. For material acquisitions (as defined above) various acquisition accounting adjustments, such as fair value gains on existing holdings, fair value adjustments to contingent consideration, inventory value step-ups and acquisition costs, will be excluded from core. Tax on adjustments. The tax effects of the adjustments reflect the different territories, tax treatments and rates that apply to each item. On Thursday 1st December 2011, GlaxoSmithKline will hold a teleconference hosted by Simon Dingemans, Chief Financial Officer, at 15:00 hrs Greenwich Mean Time (GMT), 10:00 hrs US Eastern Standard Time (EST) to discuss the methodology GSK will use for its core reporting to begin with effect from Q1 2012. There will be time for related Q&A during the call. To participate in the teleconference please dial one of the numbers below: UK Freefone: 0 US Freefone: +1 US Direct: +1 International: +44 (0) 20 8996 3900 Passcode: - Please note you will need to quote this number to gain access to the call. A live audio webcast will begin at the same time as the teleconference (15:00 hrs GMT, 10:00 hrs US EST) and can be accessed directly via the GlaxoSmithKline website: http://www.gsk.com. Web participants can register for the event on www.gsk.com now. An archived version of this webcast will be available from the GSK website at approximately 21:00 hrs GMT, 16:00 hrs US EST today. GlaxoSmithKline - one of the world's leading research-based pharmaceutical and healthcare companies - is committed to improving the quality of human life by enabling people to do more, feel better and live longer. For further information please visit www.gsk.com GlaxoSmithKline enquiries: UK Media enquiries: David Mawdsley +44 (0) 20 8047 5502 (London) Stephen Rea +44 (0) 20 8047 5502 (London) Sarah Spencer +44 (0) 20 8047 5502 (London) David Daley +44 (0) 20 8047 5502 (London) US Media enquiries: Kevin Colgan +1 (North Carolina) Mary Anne Rhyne +1 (North Carolina) Sarah Alspach +1 (Washington, DC) Jennifer Armstrong +1 (Philadelphia) Analyst/Investor enquiries: Sally Ferguson +44 (0) 20 8047 5543 (London) Tom Curry +1 (Philadelphia) Gary Davies +44 (0) 20 8047 5503 (London) Ziba Shamsi +44 (0) 20 8047 3289 (London) Jeff McLaughlin +1 (Philadelphia) Cautionary statement regarding forward-looking statements Under the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995, GSK cautions investors that any forward-looking statements or projections made by GSK, including those made in this announcement, are subject to risks and uncertainties that may cause actual results to differ materially from those projected. Factors that may affect GSK' s operations are described under 'Risk Factors' in the 'Business Review' in the company' s Annual Report on Form 20-F for 2010. Registered in England & Wales: No. 3888792 Registered Office: 980 Great West Road Brentford, Middlesex TW8 9GS Income statement - Core earnings reconciliation Three months ended 31st March 2010 Total results £m Intangible amortisation £m Intangible impairment £m Goodwill impairment £m Major restructuring £m Legal costs £m Other operating income £m Acquisition adjustments £m Core results £m Turnover - Cost of sales - - - 28 - - - Gross profit - - - 28 - - - Selling, general and administration 72 - - 52 - - Research and development 29 32 - Royalty income 80 - 80 Other operating income - Operating profit 32 - - Net finance costs - - - 1 - - - Profit on disposal of interest in associates - Share of after tax profits of associates and joint ventures 25 - 25 Profit before taxation 32 - - Taxation - 31 - Tax rate % 27.8% 26.9% Profit after taxation 70 22 - - Profit attributable to non-controlling interests 55 - 55 Profit attributable to shareholders 70 22 - - Earnings per share 26.4p 1.4p 0.4p - 4.3p 3.5p (1.7)p - 34.3p Weighted average number of shares Income statement - Core earnings reconciliation Three months ended 30th June 2010 Total results £m Intangible amortisation £m Intangible impairment £m Goodwill impairment £m Major restructuring £m Legal costs £m Other operating income £m Acquisition adjustments £m Core results £m Turnover - Cost of sales - - - 31 - - - Gross profit - - - 31 - - - Selling, general and administration 74 - Research and development 35 - Royalty income 65 - 65 Other operating income 16 - Operating profit 51 - - Net finance costs - - - 1 - - - Profit on disposal of interest in associates - Share of after tax profits of associates and joint ventures 22 - 22 Profit before taxation - - Taxation - - 4 - Tax rate % >100% 26.8% Profit after taxation 74 - - Profit attributable to non-controlling interests 52 - 52 Profit attributable to shareholders 74 - - Earnings per share (6.0)p 1.4p - - 8.6p 26.4p (0.2)p - 30.2p Weighted average number of shares Income statement - Core earnings reconciliation Three months ended 30th September 2010 Total results £m Intangible amortisation £m Intangible impairment £m Goodwill impairment £m Major restructuring £m Legal costs £m Other operating income £m Acquisition adjustments £m Core results £m Turnover - Cost of sales - - - 31 - - - Gross profit - - - 31 - - - Selling, general and administration 73 1 - 84 48 - - Research and development 33 20 - 56 - - - Royalty income 77 - 77 Other operating income 18 - Operating profit 21 - 48 - Net finance costs - - - 1 - - - Profit on disposal of interest in associates - Share of after tax profits of associates and joint ventures 16 - 16 Profit before taxation 21 - 48 - Taxation - 5 - Tax rate % 25.3% 24.5% Profit after taxation 73 14 - 41 - Profit attributable to non-controlling interests 55 - 55 Profit attributable to shareholders 73 14 - 41 - Earnings per share 25.3p 1.5p 0.3p - 2.9p 0.8p (0.3)p - 30.5p Weighted average number of shares Income statement - Core earnings reconciliation Nine months ended 30th September 2010 Total results £m Intangible amortisation £m Intangible impairment £m Goodwill impairment £m Major restructuring £m Legal costs £m Other operating income £m Acquisition adjustments £m Core results £m Turnover - Cost of sales - - - 90 - - - Gross profit - - - 90 - - - Selling, general and administration 1 - - - Research and development 97 51 - Royalty income - Other operating income - Operating profit 52 - - Net finance costs - - - 3 - - - Profit on disposal of interest in associates - Share of after tax profits of associates and joint ventures 63 - 63 Profit before taxation 52 - - Taxation - 40 - Tax rate % 31.6% 26.1% Profit after taxation 35 - - Profit attributable to non-controlling interests - Profit attributable to shareholders 35 - - Earnings per share 45.7p 4.3p 0.7p - 15.8p 30.7p (2.3)p - 94.9p Weighted average number of shares Income statement - Core earnings reconciliation Three months ended 31st December 2010 Total results £m Intangible amortisation £m Intangible impairment £m Goodwill impairment £m Major restructuring £m Legal costs £m Other operating income £m Acquisition adjustments £m Core results £m Turnover - Cost of sales - - - 97 - - - Gross profit - - - 97 - - - Selling, general and administration 76 10 - - - Research and development 36 75 - 14 - - - Royalty income 74 - 74 Other operating income 44 - Operating profit 85 - - Net finance costs - Profit on disposal of interest in associates 8 - Share of after tax profits of associates and joint ventures 18 - 18 Profit before taxation 85 - - Taxation - 23 13 - Tax rate % (33.0)% 23.9% Profit after taxation 75 63 - - Profit attributable to non-controlling interests 57 - 57 Profit attributable to shareholders 75 63 - - Earnings per share (13.6)p 1.4p 1.2p - 6.1p 36.2p (0.7)p - 30.6p Weighted average number of shares Income statement - Core earnings reconciliation Year ended 31st December 2010 Total results £m Intangible amortisation £m Intangible impairment £m Goodwill impairment £m Major restructuring £m Legal costs £m Other operating income £m Acquisition adjustments £m Core results £m Turnover - Cost of sales - Gross profit - Selling, general and administration 11 - - - Research and development - Royalty income - Other operating income - Operating profit - - Net finance costs - - - 3 - - - Profit on disposal of interest in associates 8 - Share of after tax profits of associates and joint ventures 81 - 81 Profit before taxation - - Taxation - 53 - Tax rate % 41.3% 25.6% Profit after taxation 98 - - Profit attributable to non-controlling interests - Profit attributable to shareholders 98 - - Earnings per share 32.1p 5.7p 1.9p - 21.8p 66.9p (2.9)p - 125.5p Weighted average number of shares Income statement - Core earnings reconciliation Three months ended 31st March 2011 Total results £m Intangible amortisation £m Intangible impairment £m Goodwill impairment £m Major restructuring £m Legal costs £m Other operating income £m Acquisition adjustments £m Core results £m Growth CER% Turnover - Cost of sales - - - 15 - - - Gross profit - - - 15 - - - Selling, general and administration 77 - Research and development 34 8 - 17 - - - Royalty income 72 - 72 Other operating income - Operating profit 8 - - - Net finance costs - Profit on disposal of interest in associates - Share of after tax profits of associates and joint ventures 19 - 19 Profit before taxation 8 - - - Taxation - - - Tax rate % 35.7% 27.2% Profit after taxation 76 6 - - - Profit attributable to non-controlling interests 59 - 59 Profit attributable to shareholders 76 6 - - - Earnings per share 30.0p 1.5p 0.1p - 2.2p - (7.9)p - 25.9p Weighted average number of shares Income statement - Core earnings reconciliation Three months ended 30th June 2011 Total results £m Intangible amortisation £m Intangible impairment £m Goodwill impairment £m Major restructuring £m Legal costs £m Other operating income £m Acquisition adjustments £m Core results £m Growth CER% Turnover - Cost of sales - - - 19 - - - 1 Gross profit - - - 19 - - - Selling, general and administration 76 24 - 61 - - - Research and development 36 2 - 71 - - - Royalty income 61 - 61 Other operating income 1 - Operating profit 26 - 61 - Net finance costs - Profit on disposal of interest in associates - Share of after tax profits of associates and joint ventures 2 - 2 Profit before taxation 26 - 61 - Taxation - - - Tax rate % 28.0% 26.6% Profit after taxation 77 18 - 52 - Profit attributable to non-controlling interests 41 - 41 Profit attributable to shareholders 77 18 - 52 - Earnings per share 21.8p 1.5p 0.4p - 3.2p 1.0p - - 27.9p Weighted average number of shares Income statement - Core earnings reconciliation Three months ended 30th September 2011 Total results £m Intangible amortisation £m Intangible impairment £m Goodwill impairment £m Major restructuring £m Legal costs £m Other operating income £m Acquisition adjustments £m Core results £m Growth CER% Turnover - 3 Cost of sales - - - 20 - - - 3 Gross profit - - - 20 - - - 3 Selling, general and administration 84 1 - 31 20 - - 5 Research and development 34 16 - 13 - - - 3 Royalty income 85 - 85 Other operating income 6 - Operating profit 17 - 64 20 - 2 Net finance costs - - - 1 - - - Profit on disposal of interest in associates - Share of after tax profits of associates and joint ventures - Profit before taxation 17 - 65 20 - 2 Taxation - 2 - Tax rate % 25.7% 25.9% Profit after taxation 81 11 - 48 17 - - Profit attributable to non-controlling interests 65 - 65 Profit attributable to shareholders 81 11 - 48 17 - Earnings per share 27.6p 1.6p 0.2p - 0.9p 0.3p - - 30.6p 1 Weighted average number of shares Income statement - Core earnings reconciliation Nine months ended 30th September 2011 Total results £m Intangible amortisation £m Intangible impairment £m Goodwill impairment £m Major restructuring £m Legal costs £m Other operating income £m Acquisition adjustments £m Core results £m Growth CER% Turnover - Cost of sales - - - 54 - - - Gross profit - - - 54 - - - Selling, general and administration 25 - 81 - - - Research and development 26 - Royalty income - Other operating income - Operating profit 51 - 81 - Net finance costs - - - 1 - - - Profit on disposal of interest in associates - Share of after tax profits of associates and joint ventures 19 - 19 Profit before taxation 51 - 81 - Taxation - - Tax rate % 30.4% 26.6% Profit after taxation 35 - 69 - Profit attributable to non-controlling interests - Profit attributable to shareholders 35 - 69 - Earnings per share 79.4p 4.6p 0.7p - 6.4p 1.4p (8.1)p - 84.4p Weighted average number of shares SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:December 1, 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
